UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-13387 AeroCentury Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3263974 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, California 94010 (Address of Principal Executive Offices) (650) 340-1888 (Registrant’s Telephone Number Including Area Code) None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of November 8, 2013 the issuer had 1,606,557shares of common stock, par value $0.001 per share, issued, of which 63,300 are held as treasury stock. - 1 - PART I FINANCIAL INFORMATION Forward-Looking Statements This Quarterly Report on Form 10-Q includes "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (“the Exchange Act”). All statements in this Report other than statements of historical fact are "forward-looking statements" for purposes of these provisions, including any statements of plans and objectives for future operations and any statements of assumptions underlying any of the foregoing. Statements that include the use of terminology such as "may," "will," "expects," "plans," "anticipates," "estimates," "potential," or "continue," or the negative thereof, or other comparable terminology are forward-looking statements. Forward-looking statements include: (i) in Part I, Item 1, Financial Statements, the Company’s statement that it believes it may be out of compliance with a credit facility covenant at the December 31, 2013 calculation date; (ii) in Part 1, Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources,” the Company’s statement that it may be out of compliance with a credit facility covenant at the December 31, 2013 calculation date; and that the Company will have adequate cash flow to meet its ongoing operational needs; (iii) in Part I, Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations –– Outlook,” the Company’s statements that there is an increased possibility of an unanticipated lessee default; that there is an increased possibility that the Company’s current lessees will choose to return leased assets at lease expiration rather than renew the existing leases; that the Company is likely to experience lower on-lease utilization rates and longer lead times for remarketing of returned assets as well as lower rental rates for remarketed assets for the remainder of 2013 and that such trend is expected to continue to affect the Company’s operating revenue for the remainder of 2013; that there is likely to be a significant decrease in the pool of customers requiring aircraft; that a customer is expected to return four Dash 8-300 aircraft it leases from the Company during late 2013 and the first half of 2014; that the Company will likely incur substantial maintenance expense in the first half of 2014 related to the return an aircraft when that customer uses non-refundable maintenance reserves to meet the return conditions of the lease; that the Company may be out of compliance with a customer concentration covenant under the Credit Facility at the December 31, 2013 calculation date; and that available borrowings under the Credit Facility, considering possible lessee arrearages or off-lease periods, will be sufficient to meet its continuing obligations and repayment obligations as well as fund anticipated acquisitions; and(iv) in Part I, Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Factors that May Affect Future Results,” that the Company believes it will have sufficient cash funds to make any required principal repayment that arises due to any such borrowing base limitations; that most of the Company’s growth will be outside the United States; that the Company intends to continue to focus solely on regional aircraft and engines; that the overall industry experience of JMC’s personnel and its technical resources should permit the Company to effectively manage new aircraft types and engines; that effective mitigating factors exist against undue compensation-incented risk-taking by JMC; that it is contemplated that the burden and cost of complying with regulatory requirements will fall primarily upon lessees of equipment; that the costs of complying with environmental regulations will not have a material adverse effect on the Company; that the Company has sufficient cyber-security measures in place; and that sufficient replacement mechanisms exist in the event of an interruption in its internet communications ability that there would not be a material adverse financial impact on the Company’s business.These forward-looking statements involve risks and uncertainties, and it is important to note that the Company's actual results could differ materially from those projected or assumed in such forward-looking statements. Among the factors that could cause actual results to differ materially are the factors detailed under the heading "Management's Discussion and Analysis of Financial Condition and Results of Operations –– Factors That May Affect Future Results," including the lack of any unexpected lessee defaults or insolvency; compliance by the Company's lessees with obligations under their respective leases; no sudden current economic downturn or unanticipated future financial crises; the continued availability of financing for acquisitions under the Credit Facility; the Company’s success in finding appropriate assets to acquire with such financing; deviations from the assumption that future major maintenance expenses will be relatively evenly spaced over the entire portfolio; and future trends and results which cannot be predicted with certainty. The cautionary statements made in this Report should be read as being applicable to all related forward-looking statements wherever they appear herein. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to the Company as of the date hereof, and the Company assumes no obligation to update any forward-looking statement or risk factor. You should consult the risk factors listed from time to time in the Company's filings with the Securities and Exchange Commission. - 2 - Item 1.Financial Statements. AeroCentury Corp. Balance Sheets (Unaudited) ASSETS September 30, December 31, Assets: Cash and cash equivalents $ $ Accounts receivable, including deferred rent of $250,900 and $985,300, net of allowance for doubtful accounts of $0 and $2,419,400 at September 30, 2013 and December 31, 2012, respectively Finance leases receivable Aircraft and aircraft engines held for lease, net of accumulated depreciation of $51,638,300 and $52,244,500 at September 30, 2013 and December 31, 2012, respectively Assets held for sale Prepaid expenses and other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ $ Notes payable and accrued interest Maintenance reserves and accrued maintenance costs Security deposits Unearned revenues Deferred income taxes Income taxes payable Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 2,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 10,000,000 shares authorized, 1,606,557 shares issued and outstanding Paid-in capital Retained earnings Treasury stock at cost, 63,300 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. - 3 - AeroCentury Corp. Statements of Operations (Unaudited) For the Nine Months Ended September 30, For the Three Months Ended September 30, Revenues and other income: Operating lease revenue, net $ Maintenance reserves revenue, net Gain on disposal of assets and other income Expenses: Maintenance Depreciation Management fees Interest Professional fees, general and administrative and other Insurance Bad debt expense - Income/(loss) before income tax provision ) Income tax provision Net income/(loss) $ $ $ ) $ Earnings/(loss) per share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average shares used in earnings/(loss) per share computations: Basic Diluted The accompanying notes are an integral part of these statements. - 4 - AeroCentury Corp. Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Net cash provided by operating activities $ $ Investing activities: Proceeds from disposal of assets, net of re-sale fees Purchases of aircraft and aircraft engines ) ) Net cash provided by/(used in) investing activities ) Financing activities: Borrowings under Credit Facility Repayments of Credit Facility ) ) Debt issuance costs ) ) Net cash (used in)/provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ During the nine months ended September 30, 2013 and 2012, the Company paid interest totaling $2,260,100 and $2,766,800 respectively. The Company paid income taxes of $800 and $2,100 during the nine months ended September 30, 2013 and 2012, respectively. The accompanying notes are an integral part of these statements. - 5 - AeroCentury Corp. Notes to Financial Statements (Unaudited) September 30, 2013 1.Organization and Summary of Significant Accounting Policies (a)The Company and Basis of Presentation AeroCentury Corp. (the “Company”), a Delaware corporation incorporated in 1997, acquires used regional aircraft and engines for lease to foreign and domestic regional carriers. The condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information, the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine-month period ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2012. (b)Use of Estimates The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable for making judgments that are not readily apparent from other sources. The most significant estimates with regard to these financial statements are the residual values and useful lives of the assets, the amount and timing of cash flows associated with each asset that are used to evaluate whether assets are impaired, accrued maintenance costs, accounting for income taxes, and the amounts recorded as allowances for doubtful accounts. (c)Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs, to the extent possible. The fair value hierarchy under GAAP is based on three levels of inputs. Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. - 6 - AeroCentury Corp. Notes to Financial Statements (Unaudited) September 30, 2013 1.Organization and Summary of Significant Accounting Policies (continued) (c)Fair Value Measurements (continued) Assets and Liabilities Measured and Recorded at Fair Value on a Recurring Basis The following table shows by level, within the fair value hierarchy, the fair value of the Company’s assets that are measured and recorded at fair value on a recurring basis: September 30, 2013 December 31, 2012 Total Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Money market funds included in cash and cash equivalents $ $ $
